Cite as 2017 Ark. 192


                 SUPREME COURT OF ARKANSAS
                                        No.   CV-15-943

                                                   Opinion Delivered: May   25, 2017

DEBBIE WORSHAM
                                 APPELLANT APPEAL FROM THE FRANKLIN
                                           COUNTY CIRCUIT COURT
V.                                         [NO. CV-2012-97]

ROY DAY AND TERESA DAY         HONORABLE DENNIS CHARLES
                     APPELLEES SUTTERFIELD, JUDGE


                                                   APPEAL DISMISSED.


                     COURTNEY HUDSON GOODSON, Associate Justice


        Appellant Debbie Worsham appeals the Franklin County Circuit Court’s order

 granting appellees Roy and Teresa Days’ motion for judgment notwithstanding the verdict

 (“JNOV”) or for a new trial. For reversal, Worsham argues that (1) the circuit court abused

 its discretion in granting a new trial based on inconsistent verdicts because the Days failed

 to object to any inconsistency before the jury was discharged; (2) the circuit court abused

 its discretion in granting a new trial because a jury can find liability on multiple theories as

 long as damages are not duplicated; and (3) the Days waived their right to object to any

 irregularities or inconsistencies stemming from the jury instructions or the verdict forms by

 consenting to their use. We accepted certification of this case from the court of appeals

 pursuant to Arkansas Supreme Court Rule 1-2(b)(1) because it involves an issue of first

 impression regarding appellate jurisdiction. We dismiss the appeal.
                                   Cite as 2017 Ark. 192

       On July 25, 2012, Worsham filed a complaint for breach of contract against the

Days. Worsham alleged that on May 9, 2012, the parties had executed a contract for the

sale of Worsham’s liquor store in Altus, Arkansas, for the purchase price of $225,000. The

Days paid Worsham $10,000 in earnest money in conjunction with the signing of the

contract. Despite the fact that the Days took possession of the store on May 31, 2012,

pursuant to the terms of the contract, Worsham indicated that the Days had informed her

in early July 2012 that they were no longer interested in buying the business and that they

would not be paying the remaining balance of $215,000.

       Worsham filed an amended complaint on October 31, 2013, adding a claim for

promissory estoppel. The Days answered and denied the allegations in the complaint, and

they also filed counterclaims for unjust enrichment and fraudulent misrepresentation.

       The jury trial was held on March 10 and 11, 2015, and the jury found for Worsham

on her claim for breach of contract, awarding her $115,000 in damages.1 The jury also

found in favor of Worsham on her promissory-estoppel claim, awarding her zero damages,

and rendered verdicts against the Days on their counterclaims. The verdict forms were filed

on March 11, 2015.

       On March 23, 2015, the Days filed a motion for JNOV or for a new trial. The Days

argued that the jury verdict in favor of Worsham on her breach-of-contract claim should

be set aside due to insufficient evidence. Alternatively, the Days contended that a new trial

should be granted because the jury verdicts finding in favor of Worsham on both her breach-



       1
         Worsham presented evidence at trial that she had mitigated her damages by selling
the liquor store to third parties in September 2012 for $100,000.
                                                                                 CV-15-943
                                             2
                                    Cite as 2017 Ark. 192

of-contract and promissory-estoppel claims were contradictory and incompatible. Worsham

filed a response to the motion on April 13, 2015.

      The circuit court held a hearing on the motion for JNOV or for a new trial on July

14, 2015. The court then entered an order granting the motion on July 21, 2015, finding

that the jury verdicts were improper and inconsistent and that they should be set aside in

favor of granting a new trial. On August 3, 2015, Worsham filed a motion to reconsider

the circuit court’s order, which was denied. Worsham then filed a timely notice of appeal

and amended notice of appeal from the circuit court’s orders granting a new trial and

denying her motion to reconsider.

      On appeal, the court of appeals remanded this case to settle and supplement the

record because there was no written judgment in the record or addendum from the circuit

court reflecting the jury’s verdicts. Worsham v. Day, 2016 Ark. App. 262. Following the

court of appeals’ opinion, Worsham filed a motion to enter judgment on May 19, 2016.

On May 25, 2016, the circuit court entered a “Judgment Upon Jury Verdict,” which was

consistent with the jury’s verdicts. Worsham then filed a supplemental record with the

court of appeals containing this judgment, and we accepted certification of this appeal on

March 17, 2017.

      The court of appeals certified this case to us to determine the threshold question of

whether we have jurisdiction to decide the issues raised by Worsham in this appeal.

Whether an appellant has filed a timely and effective notice of appeal is always an issue

before an appellate court; absent an effective notice of appeal, we lack jurisdiction to




                                                                               CV-15-943
                                             3
                                    Cite as 2017 Ark. 192

consider the appeal and must dismiss it. Lindsey v. Green, 2010 Ark. 118, 369 S.W.3d 1;

McJames v. State, 2010 Ark. 74.

       Pursuant to Arkansas Rule of Appellate Procedure—Civil 4(a) (2016), a notice of

appeal shall be filed within thirty days from the entry of the judgment, decree, or order

appealed from. However, upon the timely filing of a motion for JNOV under Arkansas

Rule of Civil Procedure 50(b) or a motion for a new trial under Arkansas Rule of Civil

Procedure 59(a), or any other motion to vacate, alter, or amend the judgment made no later

than ten days after entry of the judgment, the time for filing the notice of appeal is extended

and must be filed within thirty days from entry of the order disposing of the last posttrial

motion. Ark. R. App. P.—Civ. 4(b)(1). A motion for JNOV or for a new trial is timely if

filed no later than ten days after entry of the judgment, and if the motion is made before

entry of the judgment, it shall become effective and be treated as filed on the day after the

judgment is entered. Ark. R. Civ. P. 50(b)(2) (2016); Ark. R. Civ. P. 59(b) (2016).

       If the circuit court neither grants nor denies the posttrial motion within thirty days

of its filing, the motion shall be deemed denied by operation of law as of the thirtieth day,

and the notice of appeal shall be filed within thirty days of that date. Ark. R. App. P.—

Civ. 4(b)(1). Further, a notice of appeal filed before disposition of the posttrial motions

listed in Rule 4(b)(1) shall be treated as filed on the day after the entry of an order disposing

of the last motion outstanding or the day after the motion is deemed denied. Ark. R. App.

P.—Civ. 4(b)(2). Such a notice is effective to appeal the underlying judgment, decree, or

order; however, a party who also seeks to appeal from the grant or denial of the motion

shall within thirty days amend the previously filed notice of appeal. Id.

                                                                                    CV-15-943
                                               4
                                  Cite as 2017 Ark. 192

       Applying the foregoing rules to the facts in this case, we conclude that we must

dismiss this appeal for a lack of appellate jurisdiction. While the jury-verdict forms were

filed, there was no judgment on the jury’s verdict entered until May 25, 2016. Arkansas

Rule of Civil Procedure 58 (2016) provides that every judgment or decree shall be set forth

on a separate document and that a judgment is effective only when entered in accordance

with Administrative Order Number 2. Administrative Order Number 2 states that the clerk

shall denote the date and time that a judgment is filed by stamping or otherwise marking it

with the date and time and the word “filed” and that a judgment is entered when so stamped

or marked by the clerk. Ark. Sup. Ct. Admin. Order No. 2 (2016).

       Pursuant to Arkansas Rules of Civil Procedure 50(b)(2) and 59(b), the Days’ March

23, 2015 motion for JNOV or for a new trial was treated as filed on May 26, 2016, the day

after the circuit court entered the judgment. However, there was no order by the circuit

court granting this posttrial motion subsequent to the entry of the judgment on May 25,

2016. A circuit court’s order granting a new trial is a nullity where a valid judgment has

not yet been entered. See, e.g., State v. Richardson, 2009 Ark. 206, 306 S.W.3d 11 (holding

that a motion for new trial was ineffective in the absence of a valid judgment and

commitment order, thus depriving the circuit court of any basis in law for granting the

motion and rendering its order granting a new trial a nullity). Under Arkansas Rule of

Appellate Procedure—Civil 4(b)(1), the Days’ posttrial motion was deemed denied thirty

days after its May 26, 2016 filing date. Neither party filed a notice of appeal or amended

notice of appeal after the judgment was entered, and, accordingly, we have no timely and




                                                                               CV-15-943
                                            5
                                    Cite as 2017 Ark. 192

effective notice of appeal from the disposition of the posttrial motion. Therefore, we must

dismiss this appeal, and the jury’s verdict stands.

       Appeal dismissed.

       Molly Lucas and Marcus Vaden, for appellant.

       Robbins Law Firm, by: Michael S. Robbins, for appellees.




                                                                               CV-15-943
                                               6